Braley, J.
We are of opinion that the decree for the claimant must be reversed, and a decree for the insurer entered. The de*556ceased employee having left a minor daughter, the claimant, his sister, is not the next of kin and can have no claim for compensation unless she was a member of his family partly dependent for support upon his earnings at the time of his death. Kelley’s Case, 222 Mass. 538. St. 1911, c. 751, Part V, § 2.
While the claimant, her minor son and the employee lived together in the house formerly owned by the mother of the sister and brother, who died intestate, the claimant is shown to have had the exclusive management of the household affairs. And she and her son undoubtedly constituted a “ family.” Murphy’s Case, 224 Mass. 592. It is uncontroverted that “nothing was ever said about board.” But even so, it is plain on the record that the weekly payments of the employee contributed toward the support of the household whenever he could obtain employment, and the purchase of some incidental household furnishings and supplies as well as his cultivation of the garden did not make him the head of a family of which his sister and his nephew could be deemed members. Cowden’s Case, 225 Mass. 66.

Ordered accordingly.